Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the limitation of receiving various indications of emergency information presence syntax elements that include information start time and end time syntax elements, which under its broadest interpretation is directed to a mental process per se. This judicial exception is not integrated into a practical application because the claims do not recite any practical application where the abstract idea is integrated. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining steps merely describe the attributes directed to the syntax elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KWON et al. (US 2017/0013093).
As to claim 1, KWON teaches a method for receiving emergency information, the method comprising: receiving an emergency information time present syntax element indicating whether emergency information time syntax elements are present; receiving an emergency information start time present syntax element in the emergency information time syntax elements, in a case that a value of the emergency information time present syntax element is set to one; (Pars.19, 808) 
and receiving an emergency information end-time/deactivation-time present syntax element in the emergency information time syntax elements, in a case that a value of the emergency information time present syntax element is set to one,(Par.21) wherein, the start time present syntax element indicates whether emergency information start time fields are present, and the end time present syntax element indicates whether emergency information end time fields are present (Figs.62-67, 78-80; Pars.301-303, 338-340, 684).
As to claim 2, KWON teaches where the emergency alert information comprises audio information and that the activation and deactivation time are provided in milliseconds (Pars.685-687, 808-809, 828).
As to claim 3, KWON teaches wherein a bslbf format is used as data formats of the emergency information start time present syntax element and the emergency information end time present syntax element (Figs.79-81).

Regarding claims 5 and 6, the corresponding method and receiver comprising the steps recited in claim 1 are analogous, therefore rejected as being anticipated by KWON et al. the foregoing reasons.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 is allowable because Kwon doesn’t teach receiving an accessibility syntax element representing an 8-bit unsigned integer field, wherein the 8-bit unsigned integer field includes a bit indicating whether a presentation contains the aural/audio representation of the emergency information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657